MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Mar 16 2018, 10:14 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Ripstra Law Office                                       Attorney General of Indiana
Jasper, Indiana
                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Gregory Ollie Scott,                                     March 16, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         63A05-1708-CR-1917
        v.                                               Appeal from the Pike Circuit Court
                                                         The Honorable Jeffrey L.
State of Indiana,                                        Biesterveld, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         63C01-1511-F4-563



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018          Page 1 of 11
                                         Statement of the Case
[1]   Gregory O. Scott (“Scott”) appeals his sentence for his conviction of Level 4

      felony child molesting.1 He argues that: (1) the trial court abused its discretion

      when it sentenced him because it overlooked a significant mitigating factor and

      identified improper aggravating factors; and (2) his sentence was inappropriate.

      Because we do not find that the trial court abused its discretion or that Scott’s

      sentence was inappropriate, we affirm.


[2]   We affirm.


                                                       Issues
                 1. Whether the trial court abused its discretion when it sentenced
                    Scott.

                 2. Whether Scott’s sentence was inappropriate.

                                                       Facts
[3]   On May 2, 2017, Scott pled guilty, pursuant to a written plea agreement, to

      Level 4 felony child molesting. In exchange for Scott’s plea of guilty, the State

      agreed to dismiss two additional charges against him, as well as an allegation

      that he was an habitual vehicular substance offender.2 The terms of the plea

      agreement also provided that Scott would serve a sentence of two (2) to twelve




      1
          IND. CODE § 35-42-4-3(b).
      2
       Because the State dismissed the charges and allegation, we have not included the facts supporting those
      charges here.

      Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018           Page 2 of 11
      (12) years. As a factual basis for his guilty plea, Scott admitted that he had

      knowingly fondled or touched an eight-year-old child, K.M., with the intent to

      arouse or satisfy his own sexual desires.


[4]   At the sentencing hearing, Deputy Buck A. Seger (“Deputy Seger”) with the

      Pike County Sheriff’s Office testified to additional details regarding Scott’s

      offense. He testified that on November 28, 2015, he had been called to K.M.’s

      residence regarding a domestic battery and child molest. At the residence,

      eight-year-old K.M. had told him that Scott had touched her breasts and

      vagina. Deputy Seger had interviewed Scott the next day. During this

      interview, Scott had told Deputy Seger that “he didn’t believe [the molestation]

      [had] happened. But if it [had] happen[ed], it could have been because he was

      blacking out due to alcohol and [] pill intoxication.” (Tr. Vol. 2 at 27). Deputy

      Seger said that Scott had admitted that he had lain with K.M. on the couch,

      underneath the covers, while they watched a movie and that he had rubbed

      “her [] belly and her sternum area to . . . get her to fall asleep.” (Tr. Vol. 2 at

      29). Scott said this had occurred while K.M.’s siblings were in the room, also

      watching the movie.


[5]   The State introduced Scott’s pre-sentence investigation report (“PSI”), which

      detailed that Scott had five prior misdemeanor convictions. He had

      unsuccessfully completed his probation for one of those causes in 2008 and had

      violated his probation in another cause by testing positive for drugs in 2013.




      Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 3 of 11
[6]   In addition, the probable cause affidavit revealed that K.M. was the daughter of

      Scott’s girlfriend. According to the probable cause affidavit, K.M. had told the

      investigating officers that, in addition to “squis[h]ing and rubbing” her vagina

      and “rubbing” her nipple, Scott had put his hand over her mouth at some point

      during the molestation. (App. Vol. 2 at 20).


[7]   At the conclusion of the sentencing hearing, the trial court sentenced Scott to

      ten (10) years executed. The court found as aggravating factors that: (1) Scott

      had been in a position of trust and in a position of having care, custody, or

      control of K.M.; (2) the harm K.M. had suffered was greater than the elements

      necessary to prove the commission of the offense; (3) Scott had a criminal

      history; (4) prior lenient treatment had not been successful; (5) K.M. had been

      less than twelve years old at the time of the offense; and (6) Scott had recently

      violated conditions of probation. The trial court also “specifically [found]” that

      Scott lacked remorse and candor as shown by his lack of cooperation in the Pre-

      Sentence Investigation.3 (Tr. Vol. 2 at 44). The trial court “consider[ed]”

      Scott’s IRAS assessment, which determined that Scott had a “very high” risk to

      reoffend. (Tr. Vol. 2 at 44). As a mitigating factor, the trial court found that




      3
          The PSI documented that:

                [d]uring the PSI interview, the defendant chose not to discuss in any details the instant
                offense or how his actions had affected the victim in this case. He was very adamant that
                he was falsely accused in this case and proclaims his innocent [sic]. He reports he has
                mistrust in the ‘system’ and is not willing to take his chances during a trial.
      (App. Vol. 2 at 142). The trial court verified that, in spite of this reports in the PSI, Scott acknowledged that
      he was guilty of child molesting.

      Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018                Page 4 of 11
      Scott had saved the court’s time and resources by pleading guilty. Scott now

      appeals.


                                                  Decision
[8]   On appeal, Scott argues that the trial court abused its discretion when it

      sentenced him and that his sentence was inappropriate. We will address each

      of these arguments in turn.


      1. Abuse of Discretion


[9]   First, Scott asserts that the trial court abused its discretion when it sentenced

      him because the trial court omitted a significant mitigating circumstance and

      improperly identified aggravating circumstances. Sentencing decisions rest

      within the sound discretion of the trial court. Anglemyer v. State, 868 N.E.2d

      482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). So long as

      the sentence is within the statutory range, it is subject to review only for an

      abuse of discretion. Id. We will find an abuse of discretion where the decision

      is clearly against the logic and effect of the facts and circumstances before the

      court or the reasonable, probable, and actual deductions to be drawn therefrom.

      Id. When determining whether a trial court has abused its discretion, we do not

      reweigh the evidence or assess the credibility of witnesses. Leonard v. State, 86

      N.E.3d 406, 410 (Ind. Ct. App. 2017), trans. denied. A trial court may abuse its

      discretion in a number of ways, including by: (1) failing to enter a sentencing

      statement at all; (2) entering a sentencing statement that includes aggravating

      and mitigating factors that are unsupported by the record; (3) entering a

      Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 5 of 11
       sentencing statement that omits reasons that are clearly supported by the

       record; or (4) entering a sentencing statement that includes reasons that are

       improper as a matter of law. Anglemyer, 868 N.E.2d at 490–91.


[10]   As for his mitigating factors, Scott argues that the trial court should have found

       that his lack of recent probation violations was a mitigating factor. However, a

       trial court is not obligated to accept a defendant’s claim as to what constitutes a

       mitigating circumstance. Rascoe v. State, 736 N.E.2d 246, 249 (Ind. 2000). A

       claim that the trial court failed to find a mitigating circumstance requires the

       defendant to establish that the mitigating evidence is both significant and clearly

       supported by the record. Anglemyer, 868 N.E.2d at 493.


[11]   Although Scott asserted in his sentencing argument that he had not recently

       violated his probation, the State noted that Scott had violated his probation in

       2013, two years before the instant offense. Accordingly, we conclude that

       Scott’s lack of probation violations was not clearly supported by the record, and

       the trial court did not abuse its discretion by omitting that circumstance as a

       mitigating factor.


[12]   Additionally, Scott argues that several of the trial court’s aggravating factors

       were improper. Specifically, he asserts that: (1) there was no evidence that he

       held a position of trust with K.M. or was in a position of having care, custody,

       or control of her; (2) the harm K.M. suffered was not greater than the elements

       necessary for the offense; and (3) the trial court should not have found that his

       “high risk to reoffend” IRAS assessment result was an aggravating factor.


       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 6 of 11
[13]   The position of trust aggravator is frequently cited by sentencing courts where

       an adult has committed an offense against a minor and there is at least an

       inference of the adult’s authority over the minor. Rodriguez v. State, 868 N.E.2d

       551, 555 (Ind. Ct. App. 2007). This aggravator applies in cases where the

       defendant has a more than casual relationship with the victim and has abused

       the trust resulting from that relationship. Id.


[14]   Scott’s probable cause affidavit revealed that K.M. was the daughter of Scott’s

       girlfriend. Although Scott and K.M. did not live together, the record on appeal

       demonstrates that Scott was close enough to K.M. to lie with her on a couch

       under the covers and watch a movie. This closeness indicates that Scott had

       more than a “casual” relationship with K.M. See id. In light of this evidence of

       closeness and the implied position of authority Scott held as K.M.’s mother’s

       boyfriend, the trial court did not abuse its discretion in determining that Scott

       held a position of trust with K.M.


[15]   Next, Scott argues that the harm K.M. suffered was not greater than the

       elements necessary to commit the offense. We disagree. A person commits

       child molesting when he “with a child under fourteen (14) years of age,

       performs or submits to any fondling or touching, of either the child or [himself],

       with intent to arouse or to satisfy the sexual desires of either the child [or

       himself].” I.C. § 35-42-4-3(b).


[16]   The harm here was greater than those elements required because K.M. was

       only eight years old, well below the statutory age of fourteen, when Scott


       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 7 of 11
       molested her. In addition, Scott molested K.M. in the presence of her siblings

       while they watched a movie. He touched both her vagina and her breasts and

       held his hand over her mouth while he did so, presumably so that she could not

       protest or seek help. Therefore, the trial court did not abuse its discretion in

       identifying the harm to K.M. as an aggravating factor.


[17]   As for Scott’s IRAS assessment result, Scott is correct that “the offender risk

       assessment scores do not in themselves constitute, and cannot serve as, an

       aggravating or mitigating circumstance.” J.S. v. State, 928 N.E.2d 576, 578

       (Ind. 2010). This is because such assessments are prepared by probation officers

       and other administrators relying on data and evaluations that “are not

       necessarily congruent with a sentencing judge’s findings and conclusions

       regarding relevant sentencing factors.” Malenchik v. State, 928 N.E.2d 564, 573

       (Ind. 2010). They are neither “intended nor recommended to substitute for the

       judicial function of determining the length of sentence appropriate for each

       offender.” Id. However, our supreme court has also noted that:


               such evidence-based assessment instruments can be significant
               sources of valuable information for judicial consideration in
               deciding whether to suspend all or part of a sentence, how to
               design a probation program for the offender, whether to assign an
               offender to alternative treatment facilities or programs, and other
               such corollary sentencing matters.


       Id.


[18]   Contrary to Scott’s argument, the trial court did not identify Scott’s IRAS score

       as an aggravating factor. It specified—after it had finished discussing the
       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 8 of 11
       aggravating factors—that it had “consider[ed] the IRAS assessment.” (Tr. Vol. 2

       at 44) (emphasis added). Consideration of a factor is not equivalent to

       identifying that factor as aggravating. Moreover, the court did not include

       Scott’s IRAS assessment in its list of aggravating factors in its sentencing order.

       Thus, we conclude that the trial court did not improperly identify Scott’s IRAS

       assessment result as an aggravating factor.


[19]   In sum, because we have not found merit in Scott’s argument that the trial court

       omitted a significant mitigating factor or found improper aggravating factors,

       we conclude that the trial court did not abuse its discretion in sentencing Scott.


       2. Indiana Appellate Rule 7(B)


[20]   Next, Scott argues that his sentence was inappropriate. Under Indiana

       Appellate Rule 7(B), we may revise a sentence if it is inappropriate in light of

       the nature of the offense and the character of the offender. The defendant has

       the burden of persuading us that his sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006). The principal role of a Rule 7(B) review

       “should be to attempt to leaven the outliers, and identify some guiding

       principles for trial courts and those charged with improvement of the sentencing

       statutes, but not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008). Whether a sentence is inappropriate

       ultimately turns on “the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad of other factors that come to light in a

       given case.” Id. at 1224.


       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 9 of 11
[21]   When determining whether a sentence is inappropriate, we acknowledge that

       the advisory sentence “is the starting point the Legislature has selected as an

       appropriate sentence for the crime committed.” Childress, 848 N.E.2d at 1081.

       The sentencing range for a Level 4 felony is two (2) to twelve (12) years, with

       an advisory sentence of six (6) years. I.C. § 35-50-2-5.5. As the trial court

       sentenced Scott to ten (10) years executed, his sentence was shorter than the

       maximum possible sentence but longer than the advisory sentence.


[22]   Turning to the nature of the offense, we note that Scott touched an eight-year-

       old girl’s vagina and breasts and held his hand over her mouth while he did so,

       thereby preventing her from seeking help. Because K.M.’s siblings were in the

       room during the molestation, Scott also risked exposing them to his offense.

       Further, as Scott was K.M.’s mother’s boyfriend, he held a position of trust and

       authority over her.


[23]   Turning to Scott’s character, we note that Scott is thirty-one years old with five

       prior misdemeanor convictions, including, among others, convictions for Class

       A misdemeanor operating a motor vehicle while intoxicated in a manner that

       endangers a person, Class A misdemeanor operating a vehicle while

       intoxicated, and Class B misdemeanor criminal mischief. Scott’s conviction for

       operating a vehicle while intoxicated was originally a Class D felony, but the

       trial court reduced the conviction to a misdemeanor when Scott completed the

       Alcohol Abuse Probation Services Program. In addition, Scott has previously

       violated his probation in two separate causes, once in 2008 and once in 2013,

       and he was unsuccessfully discharged from probation in 2008. He also failed to

       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 10 of 11
       complete a court-ordered drug program. This history demonstrates that Scott

       does not have a respect for the law and that prior attempts at leniency have not

       been successful. Further, the trial court noted that Scott did not show remorse

       for his actions and did not demonstrate candor.


[24]   In light of these factors regarding the nature of Scott’s offense and his character,

       we conclude that his ten-year sentence was not inappropriate.


[25]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 63A05-1708-CR-1917 | March 16, 2018   Page 11 of 11